Citation Nr: 1403765	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD) with depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to July 12, 2013.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO that, in pertinent part, denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran timely appealed.

These matters also came to the Board on appeal from a September 2011 decision of the RO that granted service connection for PTSD evaluated as 50 percent disabling effective July 13, 1994.  The Veteran timely appealed for a higher initial rating.

The record reflects that the Veteran withdrew his prior requests for hearings before RO personnel in July 2011 and in October 2011.

In February 2012, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In August 2013, the Veteran and his wife testified during a video conference hearing before the undersigned.  Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence.  In October 2013, the Veteran's attorney notified the Board that the Veteran was in the process of gathering additional evidence; and requested an additional 7-day extension of time to submit evidence.  To date, VA has not received any additional response from the Veteran. 

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The issue of entitlement to service connection for coronary artery disease has been raised by the record (October 2008 VA examination, Volume 7), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the rating period prior to July 12, 2013, the Veteran's PTSD with depression has been manifested by symptoms such as anxiety, depression, sleep impairment, irritability, intrusive thoughts, concentration problems, startle response, memory problems, and occasional violent outbursts-all resulting in moderate social and occupational impairment.

2.  For the rating period from July 12, 2013, the Veteran's PTSD with depression has been manifested by symptoms such as near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; speech intermittently illogical, obscure, or irrelevant; and mild cognitive impairment-all resulting in occupational and social impairment with deficiencies in work, family relationships, judgment, thinking, and mood.

3.  The Veteran has not worked since 1992; he reportedly has completed two years of high school, and has no additional training; he last worked in the oil field. 

4.  Service connection is in effect for PTSD with depressive disorder, rated as 50 percent disabling prior to July 12, 2013, and as 70 percent as of July 12, 2013; for diabetes mellitus, rated as 20 percent disabling; and for peripheral neuropathy of both upper and lower extremities, with each extremity rated as 20 percent disabling.  The combined disability rating prior to July 12, 2013, is 90 percent.  

5.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment as of March 27, 2012. 


CONCLUSIONS OF LAW

1.  For the rating period prior to July 12, 2013, the criteria for a disability rating greater than 50 percent for PTSD with depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  For the rating period from July 12, 2013, the criteria for a 70 percent disability rating for PTSD with depression are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a TDIU are met as of March 27, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection for PTSD.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, such as a TDIU; and essentially stated that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an August 2008 letter, the RO notified the Veteran of elements of a TDIU and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the August 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran submitted no additional evidence following the August 2013 hearing; hence, no re-adjudication followed and no further supplemental statement of the case (SSOC) was issued.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claim for a higher initial disability rating have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show a worsening in severity of current symptoms and unemployability would be helpful in substantiating the claim for a TDIU.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

Moreover, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  PTSD 

In a September 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective July 13, 1994, based on evidence primarily of occupational and social impairment with reduced reliability and productivity, and moderate PTSD symptoms.

Under former Diagnostic Code 9411, a 50 percent rating requires that the ability to establish or maintain effective or favorable relationships with people be considerably impaired and that reliability, flexibility, and efficiency levels be so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment.

A 100 percent evaluation requires that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The Veteran must be demonstrably unable to obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

VA revised the criteria for evaluation of mental disorders, effective on November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130 (2006)).  The revised rating criteria are not applicable to the rating period prior to their effective date.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula. 

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

VA progress notes, dated in August 1994 (Volume 4), show complaints of insomnia, nightmares, flashbacks, depression, and anxiety.  In September 1994, the Veteran appeared alert; oriented; had good affect and mood; and was slow talking with low monotone.  At that time there was no evidence of psychotic or suicidal relevance.  He was cooperative, and complained of poor memory and being unable to concentrate.  He reported being unemployed since February 1992; and that, prior to then, he was an oil field worker.  Records include a diagnosis of major depression with panic in October 1994.    

During an April 1995 VA examination, the Veteran did not talk about his war experiences.  He reported that he stopped working in the oil field because he was having lung problems and back problems.  The Veteran reported being in a good marriage, even though his wife became upset by the Veteran's actions-his sudden anger and moodiness.  The Veteran reported that his two daughters, ages 20 and 16, were somewhat afraid of him.  He reported receiving outpatient treatment and medications for the past year, and that he stopped taken the medications because of unpleasant side effects.

Mental status examination in April 1995 revealed that the Veteran was shabbily dressed, and seemed to have difficulty understanding questions.  He spoke in very short phrases, and appeared slightly depressed.  The Veteran reported having troubling intrusive thoughts about once a month, and nightmares nightly.  He had flashbacks once a week, which were extremely brief.  The Veteran avoided people, and trusted no one.  He would sit in the back of a room against the wall if he had a choice, and he became frightened and reacted to sudden noises.  He reportedly lost his temper about 3-to-4 times daily, and had struck his wife in the past.  Most of the time the Veteran felt sad and had crying spells, and was particularly troubled by his poor memory.  He reported having suicidal thoughts of shooting himself about once a month, and had made a suicidal attempt five years earlier by slashing his wrist.  The Veteran reported having sudden bursts of anger, throwing things around, yelling, and cursing.  He slept poorly because of nightmares, and was mildly compulsive.  He reported having heard people talking that no one else could hear, although he could not make out what was said.  The examiner provided an Axis I diagnosis of PTSD, and assigned a global assessment of functioning (GAF) score of 55.

VA progress notes, dated in December 1997 (Volume 5), show current symptoms of flashbacks, sleep disturbance, agitation, intrusive thoughts, and violent outbursts.

VA progress notes, dated in June 1999 (Volume 4), show that the Veteran was still chronically depressed, anxious, and irritable.  He was casually groomed and dressed, with normal speech and motor; blunted affect; euthymic mood; no hallucinations, delusions, or paranoia; thoughts coherent; good insight and judgment; and no active suicidal or violent ideation, plan, or intentions.  Diagnoses in June 1999 included PTSD and dysthymia, and a GAF score of 50 was assigned.  

Social Security records, dated in August 1999 (Volume 2), show Axis I diagnoses of PTSD and major depression, with mood congruent with psychotic features.

In a June 2000 letter (Volume 6), a therapist at the Mobile Vet Center indicated the Veteran reported having nightmares, flashbacks, anger, social and vocational problems, and sleep disturbance.  A careful assessment revealed that the Veteran also suffered with diminished interest in significant activities, concentration problems, exaggerated startle response, depression, distress caused by reminders of events, and that he was troubled by his need to be socially isolated.  The therapist found significant impairment in all areas of functioning; opined that the Veteran's prognosis for recovery was poor; and opined that the Veteran could not perform any type of occupational duties, and that consequences of his PTSD will more than likely prevent any type of employment.
 
VA progress notes, dated in April 2001 (Volume 4), show an assessment of depression with suicidal thoughts; and a GAF score of 46 was assigned.  In January 2002, the Veteran was first hospitalized for having increased anger and becoming suicidal, and having trouble controlling his emotions.  He had anxiety for a prolonged period of time and was treated with medications.  His troubles apparently began after he became unable to work, and he was put on Social Security disability.  During his hospital stay, it became quite obvious that the Veteran had psychotic symptoms:  he was quite angry, struck out verbally at staff for imaginary wrongs; and did not get along with other patients.  The Veteran stayed disheveled, and was unable to take care of himself very well.  He improved with anti-psychotic medications.  He no longer had delusions or hallucinations, and his anger was much less, as well as his neatness and cleanliness.  Upon discharge, the Veteran continued to take the same medications for at least three months.  In June 2002, he still reported anger towards his wife, and becoming easily agitated.  His symptoms included sleep disturbance, anger, depression, isolation, exaggerated startle response, and intrusive thoughts; and a GAF score of 45 was assigned.

During a March 2002 VA examination (Volume 3), the Veteran described continued nightmares and flashbacks about his Vietnam experiences, and difficulty going back to sleep.  He reported that he did not have a gun for fear that he might shoot someone when angry, and that he had abused his wife to some degree.  He is somewhat better from that standpoint on current medications.  The Veteran also reported being frequently depressed and exhibiting withdrawn behavior.  He had been suicidal in the past, and did not socialize a great deal.  

Mental status examination in March 2002 revealed that the Veteran was pleasant and cooperative.  His mood was generally quite pleasant, and his affect was appropriate.  He admitted to hearing voices talking in the distance at times, and that he did have a conversation with them on occasion.  The examiner summarized that the Veteran did have some PTSD symptoms, which reportedly have been present since he came back from Vietnam.  Current symptoms included nightmares approximately once a week; fairly frequent flashbacks, at least once a week or more; intrusive thoughts, usually on a daily basis; and marked restriction of any social or leisure activities.  The Axis I diagnosis was chronic PTSD, moderately severe and accompanied by a major depression, which was in fair remission; a GAF score of 50 was assigned.

VA progress notes, dated in February 2004 (Volume 7), show that the Veteran still had some nightmares and flashbacks; and that he became upset when hearing gunshots.  Mental status examination revealed that the Veteran was neatly dressed and groomed, and was pleasant and cooperative.  He was alert and oriented to person, time, place, and situation.  His speech was normal in rate and volume, and his psychomotor was calm.  His affect was subdued, and his mood was "in between today."  The Veteran's thought process was logical and goal directed.  He still had some suicidal ideation at times, and felt that he could just jump out of a moving car.  He reportedly felt somewhat paranoid and that strangers on the street were talking about him.  There was no evidence of preoccupations or obsessions, or of hallucinations or anxiety.  The Axis I diagnoses included PTSD; depression, not otherwise specified; and psychosis, not otherwise specified.  A GAF score of 50 was assigned.
  
The report of a January 2006 VA examination (Volume 6) reflects that the Veteran was neatly and cleanly dressed, and demonstrated good personal hygiene.  He was pleasant and cooperative; his mood was dysphoric, and his affect was flat.  His thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  The Veteran maintained good eye contact.  No inappropriate behavior was noted.  He admitted to suicidal ideation, without current intent.  There was no evidence of gross memory loss or impairment.  His speech was linear and coherent, with normal rate and volume.

The January 2006 examiner noted that the Veteran reported recurrent intrusive memories of his experiences in Vietnam, as well as distressing nightmares that occurred on a regular basis.  He reported efforts to avoid thinking or talking about his experiences.  The Veteran reported feelings of detachment from others, and a diminished interest in significant activities.  He reported irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He was receiving outpatient treatment with some benefit.  A GAF score of 52 was assigned.

VA progress notes, dated in December 2008 (Volume 8), continue to show PTSD symptoms of nightmares and irritability; and indicate that medications were helping, with no side effects.  A GAF score of 50 was assigned.  In July 2009, the Veteran reported an increase in irritability, due to extra noise in the house.  His speech was spontaneous, and his mood was "in between."  His affect was generally constricted, but with occasional smiling.  The Veteran denied suicidal ideation, and symptoms of psychosis.  His thought processes and content were logical and relevant.  Attention, concentration, and memory were adequate.  His judgment and insight appeared fair.  Again, a GAF score of 50 was assigned.

During an August 2011 VA examination, the Veteran reported or demonstrated the following PTSD symptoms:  depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Mental status examination in August 2011 revealed that the Veteran was casually dressed, neatly groomed, and cooperative.  He did present with hair-pulling of right upper extremity.  The examiner noted that the Veteran was alert and oriented to person, place, time, and situation.  His mood was presented as mildly anxious with subdued affect.  His speech was spontaneous with regular rate and rhythm, and low volume.  His insight and judgment were grossly intact.  While not formally tested, concentration and attention were within normal limits; and remote and recent memory was mildly impaired.  The Veteran denied active, current suicidal or homicidal intent or planning, and denied delusions or hallucinations.

The August 2011 examiner included the following diagnoses on Axis I:  PTSD, depressive disorder not otherwise specified, and trichotillomania. The examiner also indicated that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis because of overlapping symptomatology.  In a summarizing fashion, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  A GAF score range of 51 to 55 was assigned.  
  
In January 2012, the Veteran submitted a copy of a December 2011 psychiatric evaluation conducted by a private psychiatrist.  At that time the Veteran had reported that his psychiatric symptoms made him totally unable to function in any kind of gainful employment.  He reported severe dysphoric and irritable mood on a daily basis, and constantly being plagued by memories of the Vietnam Conflict.  The Veteran denied current or recent suicidal or homicidal ideation, intent, or plan; and was aware that he became irritable so often with family members that they refuse to allow any kind of firearms in the house.  The Veteran had a sense of foreshortened life expectancy, and did not expect to live much longer.

Mental status examination in December 2011 revealed that the Veteran was well-groomed, casually and neatly dressed, calm, and cooperative.  He displayed no abnormalities of speech or motor activity.  There was no evidence of internal preoccupation or distraction.  The Veteran made good eye contact, and is well-related.  His mood is dysphoric; and his affect is full range, appropriate, stable, and responsive.  The Veteran denied perceptual disturbances; or suicidal or homicidal ideation, intent, or plan.  He displayed no formal thought disorder, or any disturbances of thought content (such as obsessions or delusions).  The Veteran did launch into a discussion about the undesirability of war, which was rather tangential to the topic being discussed.  Cognitively, the Veteran was grossly intact; his insight, judgment, and impulse control were intact and age-appropriate.

Following examination, the Axis I diagnoses included PTSD, chronic; major depressive disorder, severe, recurrent; and generalized anxiety disorder.  A GAF score of 31 was assigned.  The December 2011 private psychiatrist opined that the Veteran's psychiatric illnesses were severe, debilitating, and refractory to treatment-enough to render him totally incapable of maintaining gainful employment.

The Veteran underwent another VA examination in April 2012 (Volume 8).  The VA examiner noted that the Veteran's currently assigned GAF score was 55; and was reflective of symptoms of depression, anxiety, and problems with sleep that have a moderate impact on day-to-day functioning.  The examiner opined that the Veteran's symptoms were best characterized as causing him occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran remained married to his first wife of 38 years; and that they have a daughter who moved back in with them, along with a 9-year-old granddaughter.  The examiner also noted that the Veteran's mood today was happy, but that he also expressed worry and anxiety.  The Veteran reported arguing too much, and staying by himself; and reported having PTSD symptoms, including flashbacks, nightmares, and anger.  He denied suicidal thoughts at present, but admitted to having thoughts of suicide from time to time with no plan or intent.  The Veteran reported that he would not do anything to hurt his children or grandchildren, and he denied any current problems with panic attacks.  He did admit panicking when he heard loud noises.     
 
Current symptoms in April 2012 include depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's symptoms of depression and problems with sleep are a part of his PTSD, and do not warrant a separate diagnosis.  The examiner also opined that the Veteran's PTSD symptoms alone do not preclude him from securing or maintaining substantially gainful employment.  In support of the opinion, the examiner reasoned that his PTSD symptoms do not impact the Veteran's ability to engage in physical and/or sedentary work, if he so chooses.  The examiner found that the Veteran was capable of sedentary, flexibly scheduled employment with limited stress/responsibility, and limited or minimal interaction with staff and/or customers.  The opinion does not account for any physical difficulties that the Veteran experiences.

VA progress notes, dated in April 2012 (Volume 11), reflect that the Veteran was evaluated for his memory loss by the neurology clinic.  The Veteran had noticed a memory problem for over a year, and that he forgot things very quickly.  Neurological examination revealed mild cognitive impairment.  The physician had indicated that better control of his depression may improve his memory.  In January 2013, the Veteran reported predominantly anxiety symptoms, controlled with valium.  Axis I diagnoses included history of PTSD, psychosis not otherwise specified, cognitive impairment, and neuroleptic induced akathisia.  A GAF score of 45 was assigned.  In April 2013, the Axis I diagnosis was PTSD; and records reflect a low risk of imminent danger to self and others.

VA progress notes, dated July 12, 2013, reflect that the Veteran presented with symptoms causing him pain and dysfunction, and in need of treatment for mood instability and thought disorganization.  His clinical picture was drastically different from his last presentation, and concerned mania versus hypomania.  Psychiatric hospitalization was recommended, but the Veteran refused.  The Axis I diagnoses were mood disorder, not otherwise specified; PTSD; and rule out bipolar affective disorder.  He was then at moderate risk of imminent danger to self and others.  

In August 2013, the Veteran testified that he had extreme problems with anger, which often resulted in daily rages and inappropriate behavior.  He testified that he was not logical and became angry, and that he cannot work.  He testified that he had flashbacks to Vietnam, and that he had difficulty with his memory from one day to the next.  The Veteran testified that he became really depressed and took medication, and that he did not sleep for more than two or three hours at a time.  He also testified that he had thoughts of hurting himself, and hitting others.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, GAF scores of 50 primarily have been assigned by VA examiners throughout the years.  At most, such GAF scores have ranged from 45 to 55.  Ranges from 45 to 50 indicate serious symptoms of PTSD and depression (e.g., suicidal ideation); and are indicative of serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Ranges from 51 to 55 indicate moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and are indicative of moderate impairment in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).

There has been only one GAF score outside of these ranges, which was assigned by a private psychiatrist in December 2011.  However, the PTSD symptoms manifested by the Veteran at that time, as identified by the private psychiatrist, did not reflect any impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant).  Specifically, the private psychiatrist noted that the Veteran's cognition was grossly intact, as were his insight, judgment, and impulse control.  While the Veteran often became irritable with family members, there was no evidence of internal preoccupation or distraction.  The overall evidence, as of December 2011, did not reflect major impairment in work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Moreover, in 1994 and 1995, the Veteran reported being in a good marriage, although he had sudden bursts of anger.  He avoided people and trusted no one.  Such evidence reveals no more than considerable industrial impairment, and warrants no more than the currently assigned 50 percent disability rating under the former rating criteria for PTSD.

Since then, throughout the years, the Veteran's manifestations have included depression, anxiety, sleep impairment, irritability, intrusive thoughts, violent outbursts, concentration problems, startle response, and memory problems.  While the Veteran at times has expressed some suicidal ideation, he has not displayed obsessional rituals which interfere with routine activities; nor has he exhibited illogical or obscure or irrelevant speech, or exhibited neglect for personal appearance or hygiene on a consistent basis.  

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, the Board concludes that the Veteran's PTSD with depression has not caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating prior to July 12, 2013.  Nor has the Veteran exhibited total occupational and social impairment at any time, as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes that the Veteran stopped working in the oil field in 1992 because of lung problems and back problems.  There is no indication in the record that the Veteran's PTSD results in marked occupational impairment, absent other physical limitations.  While there is a June 2000 opinion from a therapist at the Mobile Vet Center that the consequences of the Veteran's PTSD will more than likely prevent any type of employment, the Board finds that based on the Veteran's work history he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating currently assigned is in recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that the Veteran has been somewhat paranoid and avoids people.  The March 2002 VA examiner found marked restriction of any social or leisure activities.  In January 2006, the Veteran reported feelings of detachment from others.  The Board acknowledges that examiners have indicated that the Veteran became irritable often with family members, and was moderately compromised in his ability to sustain social relationships.

The Board certainly is sympathetic to the social difficulties experienced by the Veteran and his family as a result of his PTSD with depression.  However, prior to July 12, 2013, the Veteran has retained the ability to function in his home, albeit with assistance from family members.  While significant social impairment due to his PTSD with depression has been demonstrated, the Board finds that, based on the lay and medical evidence of record, the evidence does not reflect deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating prior to July 12, 2013.

While the Veteran does have deficiencies in these areas, greater weight of the evidence demonstrates that, prior to July 12, 2013, it is to a degree as contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating prior to July 12, 2013.  As noted above, his overall level of disability prior to July 12, 2013, is equivalent to moderate impairment in social and occupational functioning.  Some of the assigned GAF scores, in this case, could support an increased rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.

Specifically, prior to July 12, 2013, the Veteran's speech has been neither illogical, nor obscure, nor irrelevant.  He has not been in a near-continuous state of panic or depression.  He has functioned independently. Although he exhibited some violent outbursts, his thought process and communication overall have been logical and coherent.  He has not exhibited inappropriate behavior.  There is no objective evidence of disorientation.  He does have moderate social impairment, but he has maintained relationships with family members.
  
More recently, mild cognitive impairment has been diagnosed.  VA treatment records, dated July 12, 2013, clearly reflect near-continuous panic or depression affecting the Veteran's ability to function independently.  A VA psychiatrist had tried admitting the Veteran for in-patient care, but the Veteran refused.  His mood at the time appeared mostly euphoric with a labile affect, and his affect fluctuated from smiling and expansive to restrictive.  The Veteran's speech also was very hyperverbal and difficult to interrupt, and there was questionable impaired reality testing.  The Veteran's insight and judgment also appeared very limited and impaired.

Hence, as of July 12, 2013, the greater weight of the evidence demonstrates that it is to a degree as contemplated by a 70 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD with depression meets the requirements for a 70 percent rating. Here, as described, staged rating is applicable.
 
Finally, an extraschedular evaluation is f	or consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD with depression are adequate in this case.  While examiners have noted the severity of the Veteran's PTSD with depression, any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD with depression.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Hence, the Board finds that the evidence is against a disability rating in excess of 50 percent for PTSD with depression, prior to July 12, 2013; and, for the rating period from July 12, 2013, is in favor of a 70 percent disability rating for PTSD with depression.

B.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed two years of high school education, and has had no additional education and training.  He reportedly worked in the oil field from 1988 to 1992.

Service connection is currently in effect for PTSD with depressive disorder, not otherwise specified, now rated as 70 percent disabling; for diabetes mellitus, rated as 20 percent disabling; and for peripheral neuropathy of both upper and lower extremities, with each extremity rated as 20 percent disabling.  Currently, the combined disability rating is 100 percent.  However, prior to July 12, 2013, the combined disability rating is 90 percent.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU for the rating period prior to July 12, 2013.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Social Security records, received in May 1997 (Volume 1), include a medical finding of disability since February 1993, based on evidence establishing the following severe conditions:  back surgery, leg, chest and arm pain, high blood pressure, memory loss, and breathing difficulty.

In July 2008, the Veteran filed a claim for TDIU benefits (Volume 7).  In September 2008, he asserted that he is unemployable due to service-connected disabilities.  The Veteran contended that he has pain and numbness in his legs and feet and arms and hands, and that he is unable to walk far and unable to hold things.  To this extent, his contentions are of some probative value.  Records show that the Veteran began using a walker for ambulation in 2008.  Significantly, the Board finds that the Veteran's complaints of peripheral neuropathy of both upper and lower extremities have been corroborated by nerve conduction studies in 2004 showing abnormal findings, and by the April 2008 VA examiner's assessment of moderate peripheral neuropathy.

A VA examiner in October 2008 diagnosed the Veteran with neuropathy of both upper and lower extremities, hearing loss, herniated disk L4-L5 post surgery, knee injuries with degenerative joint disease, and residual of head injury due to plane crash with memory loss.  The October 2008 examiner opined that the Veteran was not capable of sustaining part-time physical or sedentary work.  The Board notes, however, that each of the disabilities diagnosed by the examiner, upon which the opinion is based, is not service-connected.

Another VA examiner in June 2009 (Volume 8) opined that it is at least as likely as not that the Veteran's diabetes mellitus and neuralgia of both upper and lower extremities would not prevent him from doing sedentary nonphysical-type work.  While neither the October 2008 examiner nor the June 2009 examiner considered any functional effects on employability due to the Veteran's PTSD with depression, the June 2009 examiner indicated that the Veteran was alert, oriented, and did not demonstrate any impairment in judgment. 

The report of a March 2011 VA peripheral nerves examination again reflects moderate functional limitations due to peripheral neuropathy of each upper and lower extremity.

As noted above, the report of an August 2011 VA mental health examination reflects a finding of occupational and social impairment with reduced reliability and productivity due to the service-connected PTSD with depression.  Total occupational impairment was not found.

Likewise, as noted above, a private psychiatrist in December 2011 opined that the Veteran's psychiatric illnesses were severe, debilitating, and refractory to treatment-enough to render him totally incapable of maintaining gainful employment.  The psychiatrist indicated that the Veteran has suffered from psychiatric illnesses for many years, despite ongoing treatment; and that treatment and medications have, over the years, led to some temporary improvement in some symptoms.  However, the psychiatrist explained, taken together, the symptoms of PTSD with depression render the Veteran completely incapable of maintaining any kind of gainful employment.

VA progress notes, dated in March 2012 (Volume 10), show a discussion of options for nursing home placement.

The Veteran then underwent another VA examination on March 27, 2012 (Volume 8), for purposes of determining the impact of his service-connected disabilities-including diabetes mellitus, peripheral neuropathy of both upper and lower extremities, and PTSD with depression-on his ability to obtain and maintain substantially gainful employment.  The examiner opined that the Veteran was capable of sedentary to light duty employment, based on his service-connected diabetes mellitus and peripheral neuropathy.  The Board notes that the examiner failed to consider the Veteran's PTSD with depression.  That notwithstanding, the examiner did find that the Veteran's diagnosed medical conditions did prevent him from securing or following a substantially gainful occupation.  Under these circumstances, the Board finds that the March 2012 examiner appears to indicate that the Veteran could perform some "marginal" employment.

Subsequently, a VA examiner in April 2012 considered the Veteran's PTSD with depression, and opined the Veteran was capable of "sedentary, flexibly scheduled employment with limited stress/responsibility, and limited or minimal interaction with staff and/or customers."  Here, the opinion does not account for any physical difficulties that the Veteran experiences, and further limits any type of "marginal" employment.

In August 2013, the Veteran testified that the muscles in his arms and hands have deteriorated.

The Board has considered the Veteran's testimony, and also finds the private psychiatrist's opinion that the Veteran's PTSD with depression has been longstanding and makes the Veteran unfit for employment, to be somewhat probative-although the psychiatrist acknowledged some improvement in symptoms with treatment.  While the March 2012 VA examiner appears to indicate that the Veteran could perform some marginal employment, the examiner did not discuss the impact of whether the Veteran's service-connected PTSD with depression combines with his physical limitations to preclude employment.  Given that the April 2012 VA examiner further limited any type of marginal employment due to symptoms of PTSD with depression, the overall evidence strongly suggests that the Veteran is unable to obtain or maintain gainful employment for the period beginning on March 27, 2012.  Hence, TDIU benefits are awarded.  38 U.S.C.A. § 5107(b).


ORDER

For the rating period prior to July 12, 2013, a disability rating in excess of 50 percent for PTSD with depression is denied.

For the rating period from July 12, 2013, a 70 percent disability rating is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU as of March 27, 2012, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


